Exhibit 99.1 PRESS RELEASE Ormat Technologies Contact: Investor Relations Contact: Smadar Lavi Rob Fink/Brad Nelson Investor Relations KCSA Strategic Communications 775-356-9029 212-896-1206 / 212-896-1217 slavi@ormat.com rfink@kcsa.com / bnelson@kcsa.com Ormat Technologies Reports 2014 Second Quarter Results Net income for the second quarter of $9.1 million or $0.20 per share attrib utable to company's shareholders P roduct segment backlog increased to a record $ .0 million Company maintains 2014 annual revenue guidance RENO, Nevada, August 5, 2014 Ormat Technologies, Inc. (NYSE: ORA) announced today its financial results for the second quarter of 2014. Quarterly financial and operational highlights: ● Quarterly revenues were $127.6 million, a 16.4% decrease from the second quarter of 2013 as a result of an expected reduction in Product Segment revenues . For the first six months of 2014, total revenues decreased slightly from the prior year by 0.6%; ● Electricity segment revenue increase of 4.5% year over year; ● Quarterly gross margins reached 31.3% for the second quarter and 34.6% for the first half of the year; ● Adjusted EBITDA for the quarter reached $59.7 million and $130.3 million for the first half of the year; ● Net income attributable to the company's shareholders of $9.1 million, or $0.20 per share for the second quarter and $30.7 million, or $0.67 per share for the first six months of 2014; ● Sarulla Consortium closed a $1.17 Billion financing agreement; ● Product backlog grew to a record of $376.0 million primarily with the addition of the Sarulla $254.0 million supply contract; and ● Isaac Angel became CEO on July 1, 2014
